Title: From John Peter De Windt to John Quincy Adams, 10 February 1820
From: De Windt, John Peter
To: Adams, John Quincy


				
					Dear Sir,
					Fishkill Landing February. 10th. 1820
				
				The subscriber to the inclosed paper has long been a friend to my family, and the circumstances therein related, and which are all to my certain knowledge correct, entitle him to the favorable consideration he solicits in behalf of his son. His wish is that the Danish minister should be consulted on the subject, and the idea that the communication being made by the American Secretary of State would attach a greater consequense to the proposition and most probably promote the fulfilment of his hopes, is sanctioned by the advice of respectable persons in this neighbourhood, well acquainted with his particular situation and character.Mr. Knevels can produce certificates of the ability of his son from the most eminent practioners in the City of New York, and his pecuniary embarresments at present, and large family, having six sons, preclude the possibility of a compliance with the ordinance of the King.The young man is a native of the Island of St: Johns; has been married but a few months, and must depend solely upon the exercise of his profession for a livelihood. It may operate to his injury should the Danish Government learn that his fathers desire is to transfer his property in St: Johns to this Cuntry; having become a citizen of the United States; which circumstance he thinks the Government here in this instance should be acquainted with.Should this proceeding appear to you improper and any other more expedient suggest itself to your mind, I beg the favor of you to communicate it to me.I am with respect Dear Sir your Obedient humble servant
				
					John Peter de Wint
				
				
			